DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of managing patient body fluid volume, classified in A61B 5/1076.
II. Claims 17-21, drawn to a method of managing patient body fluid volume, classified in A61B 5/746.
III. Claim 22, drawn to a diagnostic method for monitoring patient body fluid volume, classified in A61B 8/5292.
IV. Claims 23-40, drawn to a system for managing patient body fluid volume, classified in A61B 8/5223.
V. Claims 41-43, drawn to a system for managing patient body fluid volume, classified in A61B 5/746.

No restriction is required between Inventions I and V and between Inventions II and V.
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions maintain different, unrelated functions and do not require the other to be useable. Invention I does not include processing the received signals to provide IVC metrics representative of patient fluid volume state throughout an euvolemic region define for the patient, said IVC metrics including at least one of IVC collapsibility index (CI), IVC diameter, IVC area, and a magnitude of IVC collapse over a selected period; and comparing said IVC metrics to predetermined values associated with a plurality of patient fluid volume states to determine a current patient fluid state. Invention II does not include directly measuring a physical dimension of the patient’s IVC with a sensing device implanted within the IVC.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions maintain different, unrelated functions and do not require the other to be useable. Invention I does not include positioning a sensing device within the patient’s IVC, the sensing device configured to measure at least one physical dimension of the IVC; wirelessly monitoring changes in measure IVC physical dimension over time within an euvolemic region defined for said patient.
Inventions VI and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be used with another and materially different product, such as a product that does not include a control system configured to derive data from the measurement signal indicative of a fluid volume state of the patient.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions maintain different, unrelated functions and do not require the other to be useable. Invention II does not include positioning a sensing device within the patient’s IVC, whereas Invention III does. Furthermore, Invention III does not include defining euvolemic, hypovolemic and hypervolemic regions for said patient wherein said euvolemic range, hypovolemic range and hypervolemic range are correlated to IVC diameter or volume measurements for the patient, whereas Invention II does.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be used with another and materially different product, such as a product that does not include a control system configured to derive data from the measurement signal indicative of a fluid volume state of the patient.
Inventions IV and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used with another and materially different process, such as a process that does not include positioning a sensing device within the patient’s IVC.
Inventions V and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used with another and materially different process, such as a process that does not include positioning a sensing device within the patient’s IVC.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions maintain different, unrelated functions and do not require the other to be useable. Invention IV does not include a processor and memory, the processor configured to receive said measurement data and execute instructions contained in the memory responsive said measurement data and to receive patient specific information, said instructions comprising defining a euvolemic range and at least one of a hypovolemic region and a hypervolemic region for said patient wherein said euvolemic range, hypovolemic region and hypervolemic region are correlated to IVC diameter or volume measurements for the patient, identifying at least one of (i) a hypovolemic warning zone for said patient encompassing a portion of the defined euvolemic region at a lower end of the euvolemic region adjacent the hypovolemic region, and (ii) a hypervolemic warning zone for said patient encompassing a portion of the defined euvolemic region at an upper end of the euvolemic region adjacent the hypervolemic region. Invention V does not include a control system configured to derive data from the measurement signal indicative of a fluid volume state of the patient.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.	

The restriction noted above includes species as detailed below. Upon the election of Group IV (Claims 23-40), please also elect ONE species from below.
This application contains claims directed to the following patentably distinct species
Species A(I): wherein said wireless sensing device comprises an ultrasound transducer and anchor element configured to anchor said ultrasound transducer in the IVC in a fixed position relative to the IVC wall, as defined in [0009], constructively identified by the examiner as corresponding to Claim 39.
Species A(II): wherein said wireless sensing device comprises a resilient coil forming a resonant circuit, said resilient coil configured to engage the wall of the IVC and deform therewith to provide a variable characteristic frequency correlated to an IVC physical dimension in response to activation of the resonant circuit; and said system further comprises an antenna configured to activate the resonant circuit and receive the signal representative of the measured IVC physical dimension in response to said activation, as disclosed in [0064], constructively identified by the examiner as corresponding to Claim 40.
The species are independent or distinct because the species contains mutually exclusive characteristics with respect to the composition of the wireless sensing device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793      

/Oommen Jacob/Primary Examiner, Art Unit 3793